Citation Nr: 0027051	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  97-28 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to restoration of nonservice-connected death 
pension benefits after June 30, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 determination by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO&IC) of the Department of Veterans Affairs (VA).

In May 1999 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In June 1999 the Board remanded the case to the RO&IC for 
additional development.

In July 2000 the RO&IC granted restoration of nonservice-
connected death pension benefits for the period from December 
1, 1995, to June 30, 1996.  Therefore, the Board finds the 
issue remaining on appeal is more appropriately characterized 
as entitlement to restoration of nonservice-connected death 
pension benefits after June 30, 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence shows that the appellant's annual countable 
income has exceeded VA's maximum annual rate of income for a 
surviving spouse without dependents.


CONCLUSION OF LAW

The appellant's countable annual income was in excess of the 
prescribed limit for entitlement to nonservice-connected 
death pension benefits.  38 U.S.C.A. §§ 1503, 1541, 5107 
(West 1991);  38 C.F.R. §§ 3.23, 3.252, 3.262, 3.271, 3.272 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

VA correspondence dated in May 1997 notified the appellant of 
a proposal to terminate her pension benefits effective 
December 1, 1995, based upon information showing she received 
payments from the Department of Health and Human Services, 
Social Security Administration (SSA).

In June 1997 the appellant submitted correspondence denying 
that she had received SSA since December 1, 1995.  She 
stated, in essence, that VA pension benefits should not be 
terminated because she was disabled with many health problems 
and because she only received $511 per month from SSA.

VA correspondence dated in July 1997 notified the appellant 
that her pension benefits had been terminated effective 
December 1, 1995, based upon an assumption that she was in 
receipt of SSA payments on that date.  

In subsequent correspondence the RO&IC notified the appellant 
that she should submit evidence of unreimbursed medical 
expenses and that if she believed she qualified for 
additional benefits based upon a need for aid and attendance 
or because she was housebound she should submit medical 
evidence in support of that claim.

In her July 1997 notice of disagreement the appellant stated 
she did not begin receiving SSA payments in December 1995.  
In her July 1997 Improved Pension Eligibility Verification 
Report she reported she received monthly income of $511 from 
SSA.

In September 1997 the appellant submitted a VA Form 9 to 
perfect her appeal.  She stated VA pension benefits were 
warranted because she did not receive sufficient income to 
live on and because she did not begin receiving SSA payments 
in December 1995.  She also submitted SSA correspondence 
dated in July 1997 showing that beginning in March 1997, the 
appellant's full monthly SSA benefit before deduction was 
$555.30, and that after a deduction of $43.80 for medical 
insurance premiums, her regular monthly payment was $511.

At her personal hearing in May 1999 the appellant testified 
that she presently received monthly SSA payments of $574.  
She reported that she occasionally incurred expenses for 
medication.  She also presented correspondence from SSA which 
indicated payments had begun in July 1996, and a note from 
her private physician indicating ongoing treatment for 
disorders including hypertension, hiatal hernia, and 
degenerative joint disease of the shoulder.  

In June 1999 the Board remanded the case to the RO&IC for 
additional development.  Subsequently, the RO&IC provided the 
appellant the opportunity to submit additional evidence 
pertinent to the appeal and provided a form for use in 
reporting unreimbursed medical expenses.  

A September 1999 SSA report shows the appellant received a 
payment of $20,706.40 on June 27, 1996.  Other SSA reports 
indicate monthly payments have been provided since that date.

In July 2000 the RO&IC granted restoration of nonservice-
connected death pension benefits for the period from December 
1, 1995, to June 30, 1996.  It was noted that the appellant's 
award was terminated on July 1, 1996, because her total 
countable income exceeded the annual income limit of $5,527 
for a surviving spouse with no dependent children.


Pertinent Law

VA pays pension benefits to the surviving spouse of a veteran 
with qualified service during a period of war, based upon a 
maximum rate established by VA law and reduced by the amount 
of the surviving spouse's annual income.  38 U.S.C.A. § 1541 
(West 1991);  38 C.F.R. § 3.23 (1999).  The income 
limitations are adjusted annually, e.g., as of December 1995 
the income limit for a surviving spouse, alone, was $5,527, 
as of December 1996 the limit was $5,688, as of December 1997 
the limit was $5,808, and as of December 1998 the limit was 
$5,884.  The actual rates are published in the "Notices" 
section of the Federal Register.  See 38 C.F.R. § 3.23.  

VA regulations provide that pension is not payable to a 
surviving spouse whose annual income exceeds the limitations 
set forth in 38 U.S.C. 1521, 1541 or 1542; or to a surviving 
spouse if it is reasonable that some part of the claimant's 
estate be consumed for his or her maintenance.  38 C.F.R. 
§ 3.252(b) (1999).

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as otherwise provided.  38 C.F.R. § 3.252(c).  Old age and 
survivor's insurance and disability insurance under title II 
of the Social Security Act are considered income.  38 C.F.R. 
§ 3.262(f) (1999).

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991);  38 C.F.R. § 3.271 
(1999).  There will be excluded from annual income amounts 
paid for unreimbursed medical expenses to the extent that 
such amounts exceed 5 percent of the maximum annual rate of 
pension payable.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272 
(1999).

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that as a result of the June 1999 
remand of the case to the RO&IC for further development and 
adjudicative action, all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

In this regard, the appellant was given the opportunity to 
submit additional evidence.  The RO&IC requested and obtained 
additional detailed information from the SSA.  The Board is 
unaware of any additional evidence pertinent to the 
appellant's claim which have not already been requested 
and/or obtained and made a permanent part of the record.

Based upon the evidence of record, the Board finds 
entitlement to restoration of nonservice-connected death 
pension benefits after June 30, 1996, is not warranted.  The 
record shows the appellant's annual SSA benefit payment 
income has exceeded VA's maximum annual rate of income for a 
surviving spouse without dependents.  The appellant has not 
provided sufficient evidence of unreimbursed medical expenses 
to warrant restoration of benefits.  The Board notes that a 
higher annual income limit is available for a surviving 
spouse without dependents who requires aid and attendance or 
who is housebound, but that the evidence in this case does 
not indicate the appellant requires aid and attendance or is 
housebound.  See 38 C.F.R. § 3.23.  Therefore, the Board 
finds the appellant's claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim.


ORDER

Entitlement to restoration of nonservice-connected death 
pension benefits after June 30, 1996, is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

